DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 
Allowable Subject Matter
	Claims 5, 6, 7, 8 allowed.
	Prior art relevant to claim 5: US-20140302784 at [0044, 47, 56]; US-20130212219 at [0059].
Prior art relevant to claim 6: US-20110013592 at [0190, 231].

Terms
Resource Range [0189]: time-frequency range, time range

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 9, 10 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4, 9, 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner was unable to find support in the specification for “extending a coverage area of the residing cell to the second user apparatus in the neighbor cell” as a result of transmitting a “synchronization signal.”  This limitation constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claim 1, 2, 4, 9, 10
Claim 1, 2, 4, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US-20150156619) in further view of Fodor (US-20150305075), Gorokhov (US-20100309861), Raghothaman (US-20140349694).
As to claim 1, 2, 4, 9, 10: Fodor teaches a user apparatus (UE-A 122), for use in a radio communication system including a base station forming a cell (fig.7: UE-A 122 and eNB-A 112), configured to receive a discovery signal of device-to-device communication (abstract: discovery beacon; fig.7: UE-B 121 sends discovery beacon to UE-A 122), comprising: a processor; and a receiver, the receiver configured to receive (UE-A 122), from a base station of a residing cell (fig.7: eNB-A 112), a resource range in which a discovery signal can be transmitted in a neighbor cell (fig.7 and [0167, 0168]: eNB-A informs UE-A and eNB-B informs UE-B of time and frequency resources to be implemented in discovery); and the receiver further configured to receive (at UE-A 122) a discovery signal (this is the beacon sent by UE-B) at a time position that is synchronized with the neighbor cell (fig.7 and [0166-168]: first and second cell operators are in communication with each other where they inform each other of their respective time/frequency settings for beacons communicated the UE’s in discovery).
Fodor may not explicitly teach in response to receiving a synchronization signal from a second user apparatus in the neighbor cell that is synchronized with the neighbor cell within the resource range in which the discovery signal can be transmitted in the neighbor cell.  However, Fodor ‘075 teaches in response to receiving (“the receiver further configured to receive … in response to receiving” can be simplified to “receiving a synchronization signal then receiving a discovery signal”) a synchronization signal from a second user apparatus (UE-B) in the neighbor cell that is synchronized with the neighbor cell within the resource range in which the discovery signal can be transmitted in the neighbor cell ([0057]: UE-A and UE-B exchange synchronization signals as a part of the discovery process).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE’s exchanging synchronization signals, taught by Fodor ‘075, into the D2D communication system, taught by Fodor, in order to enable UE’s to establish a D2D connection. In addition it would have been obvious to combine Fodor and Fodor ‘075 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
([0085-88]).
Thus, it would have been obvious to one of ordinary skill in the art to implement exchange of communication parameters between neighboring cells, taught by Gorokhov, into the synchronization system, taught by Fodor ‘075, in order to enable communication between disparate cells ([0085-88]). In addition it would have been obvious to combine Gorokhov and Fodor ‘075 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Fodor may not explicitly teach further comprising a transmitter configured to transmit a synchronization signal synchronized with the residing cell and that is for extending a coverage area of the residing cell to the second user apparatus in the neighbor cell.  However, Raghothaman teaches further comprising a transmitter configured to transmit a synchronization signal synchronized with the residing cell and that is for extending a coverage area of the residing cell to the second user apparatus in the neighbor cell ([0079, 97], fig.3: D2D synchronization sent by UE enabling communication between UE-residing and UE-neighbor enabling UE-neighbor to have extended coverage with BS-residing).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE transmitting a synchronization signal, taught by Raghothaman ([0079, 97]), into the D2D communication system, taught by Fodor, in order to initiate communications ([0062]). In addition it would have been obvious to combine Fodor and Raghothaman in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW C OH/Primary Examiner, Art Unit 2466